DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, the claim feature in lines 17-19 of the claim recites, “granting second data resources to the second subscriber based on the data resources that are granted to and also based on the released first data resources that were previously granted to the first subscriber”. Independent claim 7 also recites similar features. 

The claimed feature  was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example, the claimed subject matter of granting the second data resources to the second subscriber based on both the data resources that are granted to the DUG and also based on the released first data resources that were previously granted to the first subscriber is not described in the applicant’s specification. The embodiment of Fig. 1 and Para [0026] of the applicant’s specification merely describes the PGW 108 releasing network resources by sending a delete bearer request (DBR) to the SGW 106 which results in the release of network resources for the UE. However Fig. 1 & Para [0026] fails to describe  “granting second data resources to the second subscriber based on the data resources that are granted to the DUG and also based on the released first data resources that were previously granted to the first subscriber” as claimed in independent claims 1 and 7. That’s is the examiner has failed to find any description of the subject matter in the applicants specification of at least granting second data resources to the second subscriber based on the released first data resources that were previously granted to the first subscriber.  

The embodiment of Fig. 6 and Para [0047] of the applicant’s specification merely describes receiving a create session request (CSR) from a first subscriber i.e., “IMSI1” see Fig. 6 & Para [0047]). However the embodiment of Fig. 6 and Para [0047] of the applicant’s specification does not describe the claimed subject matter of “granting second data resources to the second subscriber based on the data resources that are granted to the DUG and also based on the released first data resources that were previously granted to the first subscriber” as claimed in independent claims 1 and 7. The dependent claims 2-6 and 8-20 are further rejected under 35 U.S.C. 112(a) based at least on their dependence to the independent claims 1 and 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-4, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. US (2013/0044646) in view of Mohammed et al. US (2015/0236915), further in view of Leung et al. US (2016/0212758), further in view of Hakkinen et al. US (2013/0208699), and further in view of Lee et al. US (2009/0219868).  

see Para’s [0008-0009] i.e., PCRF sends policies and charging rules established by the PCRF itself to a PCEF to be enforced based on subscription information of subscribers, [0019] i.e., the step of the PCEF determining the group identifier of the group to which the MTC device belongs comprises: obtaining the group identifier carried, in an IP-CAN session request message sent by the MTC device, [0049-0051] i.e., apply the policy in the IP-CAN session which is requested by the device, & [0059-0063] i.e., the MTC device carries a subscriber identifier or a device identifier in the IP-CAN session establishment request message; the PCEF locally maintains a corresponding relation between the subscriber identifier and the group identifier)

the DUG comprising a plurality of subscribers; (see Para’s [0019] i.e., group to which the MTC device belongs, [0049] i.e., numerous MTC devices belonging to the same MTC device group, [0059], & [0062] i.e., device group to which the MTC device belongs)

determining that no existing online charging session is associated with the DUG when the first create session request is received, (see Para’s [0049] i.e., session request to be established, [0054] i.e., the PCEF applies for a group policy of the device group from the PCRF, [0062] i.e., IP-CAN session establishment request message received from the MTC device when establishing the session, [0065-0067] i.e., if a PCEF fails to find a group policy of the device group locally (i.e., “determining that no existing online charging session is associated with DUG”), a group policy of the device group needs to be added locally…In a course in which an MTC device of a certain MTC device group establishes an IP-CAN session, if failing to locally obtain a group policy (i.e., “determining that no existing online charging session is associated with DUG”) corresponding to the device group to which the MTC device belongs, the PCEF requests for a group policy from a PCRF, stores the group policy locally and applies the group policy to the IP-CAN session)

sending a message, that identifies the DUG to an online charging node (see Fig. 2 i.e., PCRF), the message requesting a new online charging session, (see Para’s [0049], [0054], & [0065-0071] i.e., the PCEF requests for a group policy from a PCRF, the PCRF according to a group identifier obtained from the PCEF…step 504: the PCRF…establishes a group policy and delivers the group policy to the PCEF)

receiving policy data that is assigned to the DUG from the online charging node, (see Para’s [0070-0071] i.e., PCRF delivers the group policy to the PCEF)

the policy data comprising data resources that are granted to the DUG (see Para’s [0007] i.e., Dynamic policy control needs to be applied to network resources used by these service applications, [0009] i.e., The PCEF, usually located in a Gateway (GW), is configured to enforce, at a bearing plane, the policies and the charging rules established by the PCRF. The PCEF detects the service data flows according to a service data flow filter in the rules sent by the PCRF, and further enforces the policies and the charging rules established by the PCRF on these service data flows. When a bearer is established, the PCEF performs resource distribution according to the rules sent by the PCRF, [0123] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”) is performed based on a local group policy QoS rule, [0125] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”) is performed based on a local group policy PCC rule, [0134], & [0136])

granting first data resources to the first subscriber based on the data resources that are granted to the DUG, (see Para’s [0007] i.e., Dynamic policy control needs to be applied to network resources used by these service applications, [0009] i.e., The PCEF, usually located in a Gateway (GW), is configured to enforce, at a bearing plane, the policies and the charging rules established by the PCRF. The PCEF detects the service data flows according to a service data flow filter in the rules sent by the PCRF, and further enforces the policies and the charging rules established by the PCRF on these service data flows. When a bearer is established, the PCEF performs resource distribution according to the rules sent by the PCRF (i.e., resources will be granted when the first subscriber establishes an IP-CAN session bearer for the session), [0049] i.e., each MTC device that establishes an IP-CAN session bearer, which includes the first subscriber will be granted “first data resources” for the bearer, [0051] i.e., in the course in which the MTC device establishes the IP-CAN session, the group policy of the device group to which MTC device belongs is locally searched and obtained, and then applied to the IP-CAN session which is requested to be established, [0123] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”), & [0125])

receiving a second create session request identifying a second subscriber that belongs to the DUG, (see Para’s [0051], [0055] i.e., subsequent courses in which MTC devices MTC devices attached to these MTC device groups establish IP-CAN sessions, [0093], [0095] i.e. IP-CAN session establishment processes of an MTC device 1 and an MTC device 2 (i.e., “second subscriber”) of the same subscriber group, respectively. In the session establishment process of the MTC device 1, a BBERF and a PCEF interact with a PCRF respectively to obtain a group policy QoS rule and a group policy PCC rule. In the session establishment process of the MTC device 2, the BBERF and the PCEF no longer interact with the PCRF, and the session of the MTC device 2 is bound by directly using the group policy QoS rule and the group policy PCC rule obtained through the MTC device 1, wherein the BBERF is used in the IP-CAN session establishment of both the MTC device 1 and the MTC device 2, [0108] i.e., during a course in which an MTC device 2 requests for establishing an IP-CAN session 2 an IP-CAN session establishment request message (i.e., “second create session request”) is sent to the BBERF, wherein the message carries a subscriber identifier 2 or a group identifier of the MTC device 2. The MTC device 1 and the MTC device 2 belong to the same group, thus having identical group identifiers, [0110] i.e., the PCEF directly applied the locally-stored group policy to the IP-CAN session 2, & [0113] i.e., the PCEF obtains a group policy from the PCRF only when the first device in the group requests for establishing an IP-CAN bearer. When other devices in the group establish IP-CAN bearers, the PCEF applies the group policy in the IP-CAN sessions directly, and no longer requests for a group policy from the PCRF) 

and granting second data resources to the second subscriber based on the data resources that are granted to the DUG, (see Para’s [0007] i.e., Dynamic policy control needs to be applied to network resources used by these service applications, [0009] i.e., The PCEF, usually located in a Gateway (GW), is configured to enforce, at a bearing plane, the policies and the charging rules established by the PCRF. The PCEF detects the service data flows according to a service data flow filter in the rules sent by the PCRF, and further enforces the policies and the charging rules established by the PCRF on these service data flows. When a bearer is established, the PCEF performs resource distribution according to the rules sent by the PCRF (i.e., resources will be granted when the second subscriber establishes an IP-CAN session bearer for the session, [0095] i.e., IP-CAN session establishment for MTC device 2 & [0108] i.e., MTC device 2 requests for establishing an IP-CAN session 2…wherein the IP-CAN session establishment request message carries a subscriber identifier 2), [0049] i.e., each MTC device that establishes an IP-CAN session bearer, which includes the “second subscriber”, will be granted “second data resources” for the bearer, [0051] i.e., in the course in which the MTC device establishes the IP-CAN session, the group policy of the device group to which MTC device belongs is locally searched and obtained, and then applied to the IP-CAN session which is requested to be established, [0123] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”), & [0125])

Qu does not disclose the claim features of granting second data resources to the second subscriber based on the data resources that are granted to the DUG and also based on the first data resources that were previously granted to the first subscriber. However the claim feature would be rendered obvious in view of Mohammed et al. US (2015/0236915).

Mohammed discloses granting second data resources to a second subscriber based on data resources that are granted to a DUG (see Fig.’s 2A-2B & 3A-3B Para’s [0005] i.e., group subscription which may comprise a plurality of subscribers (i.e., “DUG”) [0041] i.e., PCEF nay send 2101 a Diameter CCR-I message…during initiation of a session for a subscriber x (i.e., “first subscriber”)…It may be noted that subscriber x may belong to a group of subscribers (i.e., “DUG”) having a group subscription. Such a group subscription may govern the quality of service (QoS), allocation of service units (i.e., “data resources that are granted to DUG”) and other related parameters for sessions initiated by the subscribers belonging to the group subscription, [0042] i.e., Upon receipt of the forwarded CCR-I message, PCRF 231 may retrieve 2401 a profile of subscriber x from a subscriber profile repository 240. The retrieved profile for subscriber x may include a profile of the group subscription. By way of example, the group subscription profile may contain an indication of a threshold of 100 service units (i.e., “data resources that are granted to DUG”) for the group subscription…Subsequently, PCRF 231 may, based on the retrieved profile, send 2202 a CCA-I message to DRA 220 indicating a grant of 10 units for subscriber x (i.e., “first data resources granted to first subscriber”), which may further be forwarded 2102 by DRA 220 to PCEF 210, [0043] i.e., After some time, when the session initiated by subscriber x is still ongoing, a session may be initiated by another subscriber belonging to the same group subscription, say, subscriber y (i.e., “second subscriber”). This may trigger PCEF 210 to send 2103 a CCR-I for subscriber y towards DRA 220 & [0044] i.e., Upon receipt of the forwarded CCR-I message for subscriber y, PCRF2 232 may retrieve 2402 a profile of subscriber y from the subscriber profile repository 240. The retrieved profile for subscriber y may include the profile of the group subscription…Subsequently, PCRF2 may, based on the retrieved profile (i.e., “based on data resources that are granted to a DUG”), send 2204 a CCA-I message to DRA 220 indicating a grant of 10 units for subscriber y (i.e., granting second data resources to a second subscriber), which may be forwarded 2104 by DRA 220 to PCEF 210 & [0045-0048] i.e., service units (i.e., “data resources”) are allocated to subscribers x and y based on a threshold amount of service units (i.e., “data resources that are granted to DUG”) allocated to the group subscription & [0058-0067]). 

see Para [0041] i.e., PCEF nay send 2101 a Diameter CCR-I message…during initiation of a session for a subscriber x (i.e., “first subscriber”)…It may be noted that subscriber x may belong to a group of subscribers (i.e., “DUG”) having a group subscription. Such a group subscription may govern the quality of service (QoS), allocation of service units (i.e., “data resources that are granted to DUG”) and other related parameters for sessions initiated by the subscribers belonging to the group subscription, [0042] i.e., Upon receipt of the forwarded CCR-I message, PCRF 231 may retrieve 2401 a profile of subscriber x from a subscriber profile repository 240. The retrieved profile for subscriber x may include a profile of the group subscription. By way of example, the group subscription profile may contain an indication of a threshold of 100 service units (i.e., “data resources that are granted to DUG”)  for the group subscription…Subsequently, PCRF 231 may, based on the retrieved profile, send 2202 a CCA-I message to DRA 220 indicating a grant of 10 units for subscriber x (i.e., “first data resources granted to first subscriber”), which may further be forwarded 2102 by DRA 220 to PCEF 210, [0043] i.e., After some time, when the session initiated by subscriber x is still ongoing, a session may be initiated by another subscriber belonging to the same group subscription, say, subscriber y (i.e., “second subscriber”). This may trigger PCEF 210 to send 2103 a CCR-I for subscriber y towards DRA 220 & [0044] i.e., Upon receipt of the forwarded CCR-I message for subscriber y, PCRF2 232 may retrieve 2402 a profile of subscriber y from the subscriber profile repository 240. The retrieved profile for subscriber y may include the profile of the group subscription…Subsequently, PCRF2 may, based on the retrieved profile (i.e., “based on data resources that are granted to a DUG”), send 2204 a CCA-I message to DRA 220 indicating a grant of 10 units for subscriber y (i.e., granting second data resources to a second subscriber), which may be forwarded 2104 by DRA 220 to PCEF 210 & [0045-0048] i.e., service units (i.e., “data resources”) are allocated to subscribers x and y based on a threshold amount of service units (i.e., “data resources that are granted to DUG”) allocated to the group subscription & [0058-0067]). 

(Mohammed suggests the data resources or service units that are allocated to the subscriber x and subscriber y are based on a group subscription for the group of subscribers (see Para’s [0041-0048]), where the group subscription may govern the allocation of service units for sessions initiated by the subscribers belonging to the group subscription based on a threshold amount of service units for the group subscription, (see Para’s [0041] i.e., Such a group subscription may govern the quality of service (QoS), allocation of service units & [0042] i.e., By way of example, the group subscription profile may contain an indication of a threshold of 100 service units for the group subscription)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the second data resources granted to the second subscriber of the DUG as disclosed in Qu to be granted based on data resources that are granted to the DUG and also based on first data resources that were previously granted to the first subscriber as disclosed in the teachings of Mohammed who discloses service units are allocated to subscribers x 

While Qu discloses data resources are granted to the DUG according to the policy data, (see Para’s [0007] i.e., Dynamic policy control needs to be applied to network resources used by these service applications, [0009] i.e., The PCEF, usually located in a Gateway (GW), is configured to enforce, at a bearing plane, the policies and the charging rules established by the PCRF. The PCEF detects the service data flows according to a service data flow filter in the rules sent by the PCRF, and further enforces the policies and the charging rules established by the PCRF on these service data flows. When a bearer is established, the PCEF performs resource distribution according to the rules (i.e., “policy”) sent by the PCRF, [0049] i.e., each MTC device that establishes an IP-CAN session bearer, will be granted data resources for the bearer, [0051] i.e., in the course in which the MTC device establishes the IP-CAN session, the group policy of the device group to which MTC device belongs is locally searched and obtained, and then applied to the IP-CAN session which is requested to be established, [0123] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”) is performed based on a local group policy QoS rule, & [0125]), the combination of Qu in view of Mohammed does not disclose the claim feature of the policy 

Leung discloses policy data (see Fig. 4 i.e., resource allocation plans 440) comprising an indication of data resources (see Fig. 4 i.e., Resources 402) that are granted to a DUG (see Fig. 4 i.e., Subscriber Groups 404), (see Para’s [0002], [0022], [0036] i.e., outputs of the dynamic resource optimization 316 may include resource allocation plans 318 for each group of subscribers…Each resource allocation plan 318 may be applied to each subscriber by a scheduler 320 associated with the SON server 310. The scheduler 320 may allocate the corresponding resources according to the resource allocation plan 318 associated with each group of subscribers, [0039] i.e., In an example embodiment, resources 402, including frequency and transmitted power, may be provided to groups of subscribers 404 based on one or more resource allocation plans 440 (i.e., “policy data”). Each resource allocation plan (442, 444, 446) may schedule a portion of optimized resources to be provided to a subscriber group (406, 408, 410) based on a priority level of the subscriber group), [0044], & [0066-0067] i.e., “generate frequency and power allocation plan” may be sent to scheduler in block 644 for implementing the plan to allocate the resources to the group of subscribers).

(Leung suggests each resource allocation plan (i.e., “policy data”) may schedule a portion of optimized resources to be provided to a subscriber group based on a priority level of the subscriber group (see Para [0039]) in order to optimize the resources of the SON see Para’s [0002] i.e., QoE & [0004]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the policy data configured for the subscriber group as disclosed in Qu in view of Mohammed to comprising an indication of data resources that are granted to the DUG according to a data policy such as the resource allocation plan disclosed in Leung who discloses the resource allocation plan indicates data resources that are granted to a subscriber group because the motivation lies in Leung  that  each resource allocation plan may schedule a portion of optimized resources to be provided to a subscriber group based on a priority level of the subscriber group in order to optimize the resources of the SON considering a group of subscribers with the highest priority which results in satisfying quality of experience (QoE) of the subscribers of the subscriber group.

The combination of Qu in view of Mohammed, and further in view of Leung does not disclose the claim feature of releasing the first data resources for the first subscriber while maintaining connectivity with the first subscriber. However the claim feature would be rendered obvious in view of Hakkinen et al. US (2013/0208699).

Hakkinen discloses releasing data resources for a subscriber while maintaining connectivity with the subscriber (see Fig. 2 & Para’s [0016] i.e., In response to the determination of the low data transfer activity, the eNodeB stores in step 206 context parameters of the radio connection and releases radio resources of the radio connection while maintaining the core network connection. In other words, the EPC still assumes that the bearer service is operational, while eNodeB has reduced the radio connectivity and suspended RRC procedures, i.e., connection over the S1 interface is maintained for the bearer service, [0017] i.e., eNodeB transmits a command which may be an RRC connection release message with an additional field that instructs the UE to release the radio connection but store its context parameters for fast restoration, [0019-0020] i.e., The non-access stratum layer of the UE may also assume the ECM Connected state (i.e., “maintaining connectivity”), i.e. the connectivity is reduced only in the lower protocol layers. The context parameters of the RRC connection are also stored in both the UE and eNodeB for quick recovery upon reestablishment of the RRC connection. Thus, the connection is actually maintained (i.e., “maintaining connectivity”) but the signaling in the radio (Uu) interface is reduced, as the radio connection is practically released and as the UE adopts at least some idle state procedures, [0048], & [0050]).

(Hakkinen suggests storing context parameters in both the eNB and UE when releasing the radio resources of the radio connection for fast restoration and quick recovery upon reestablishment of the connection and for reducing power consumption at the UE, (see Para’s [0016-0017] i.e., eNodeB transmits a command which may be an RRC connection release message with an additional field that instructs the UE to release the radio connection but store its context parameters for fast restoration, [0019] i.e., The context parameters of the RRC connection are also stored in both the UE and eNodeB for quick recovery upon reestablishment of the RRC connection…The reduction of the Uu interface signaling also reduces power consumption of the UE) & [0020] i.e., the context parameters of the radio connection are stored in both the UE and eNodeB for quick recovery when the reestablishment of the radio connection is triggered…both the eNodeB and the UE restore the RRC connection by using the context parameters stored in steps 206 and 212. As the RRC connection reestablishment uses the stored context parameters, the reestablishment is fast and signaling in the Uu interface is reduced).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first data resources granted to the first subscriber of the designated user group (DUG) as disclosed in Qu in view of Mohammed, and further in view of Leung to be released based on the teachings of Hakkinen who discloses releasing data resources for a subscriber while maintaining connectivity with the subscriber because the motivation lies in Hakkinen for storing context parameters in both the eNB and UE when releasing the radio resources of the radio connection for achieving fast restoration and quick recovery upon reestablishment of the connection and for reducing power consumption at the UE. 

The combination of Qu in view of Mohammed, further in view of Leung, and further in view of Hakkinen does not disclose granting the second data resources to the second subscriber based on the released first data resources that were previously granted to the 

Lee discloses granting second data resources to a second subscriber (see Para’s [0045] & [0082] i.e., The eNodeB then re-allocates the unused radio resources (i.e., “second data resources”), such as radio resources released by a specific UE, to other UEs (i.e., includes “second subscriber”)) based on released first data resources that were previously granted to a first subscriber (see Para’s [0066-0072] i.e., The eNode-B allocates radio resources for data communication to individual UEs connected to the eNodeB & [0082] i.e., The e-NodeB then re-allocates the unused radio resources (i.e., “first data resources”), such as radio resources released by a specific UE (i.e., “first subscriber”), to other UEs).

(Lee suggests re-allocating the released radio resources to other UEs (see Para [0082]) when the radio resources may be unnecessarily wasted if the specific UEs do not use the radio resources allocated by the eNode-B, which makes it difficult to re-allocate radio resources that were pre-allocated to specific UEs to other UEs, thereby resulting in ineffective use of radio resources (see Para’s [0040] & [0082] i.e., The eNodeB recognizes the presence of unused radio resources…then reallocates the unused radio resources, such as radio resources released by a specific UE, to other UEs)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the second data resources granted to the second subscriber as disclosed in Qu in 

Regarding Claims 3 and 9, the combination of Qu in view of Mohammed, and further in view of Leung discloses the method and non-transitory computer readable medium of claims 1 and 7, wherein the online charging node is an Online Charging System ("OCS") server or a Policy Control and Charging Rules function ("PCRF") server, (Qu, see Para’s [0009] i.e., PCRF, [0054], & [0070-0071]).

Regarding Claims 4 and 10, the combination of Qu in view of Mohammed, and further in view of Leung discloses the method of claim 1, further comprising caching the policy data, (Qu, see Para’s [0051] i.e., the group policy of the MTC device group attached to the PCEF is stored locally in the PCEF)
 
Regarding Claim 7, Qu discloses a non-transitory computer readable medium for granting data resources to one or more subscribers belonging to a group in a communications network comprising a network node configured to: receive a first create session see Para’s [0008-0009] i.e., PCRF sends policies and charging rules established by the PCRF itself to a PCEF to be enforced based on subscription information of subscribers, [0019] i.e., the step of the PCEF determining the group identifier of the group to which the MTC device belongs comprises: obtaining the group identifier carried, in an IP-CAN session request message sent by the MTC device, [0049-0051] i.e., apply the policy in the IP-CAN session which is requested by the device, & [0059-0063] i.e., the MTC device carries a subscriber identifier or a device identifier in the IP-CAN session establishment request message; the PCEF locally maintains a corresponding relation between the subscriber identifier and the group identifier)

the DUG comprising a plurality of subscribers; (see Para’s [0019] i.e., group to which the MTC device belongs, [0049] i.e., numerous MTC devices belonging to the same MTC device group, [0059], & [0062] i.e., device group to which the MTC device belongs)

determine that no existing online charging session is associated with the DUG when the first create session request is received, (see Para’s [0049] i.e., session request to be established, [0054] i.e., the PCEF applies for a group policy of the device group from the PCRF, [0062] i.e., IP-CAN session establishment request message received from the MTC device when establishing the session, [0065-0067] i.e., if a PCEF fails to find a group policy of the device group locally (i.e., “determining that no existing online charging session is associated with DUG”), a group policy of the device group needs to be added locally…In a course in which an MTC device of a certain MTC device group establishes an IP-CAN session, if failing to locally obtain a group policy (i.e., “determining that no existing online charging session is associated with DUG”) corresponding to the device group to which the MTC device belongs, the PCEF requests for a group policy from a PCRF, stores the group policy locally and applies the group policy to the IP-CAN session)

send a message, that identifies the DUG to an online charging node (see Fig. 2 i.e., PCRF), the message requesting a new online charging session, (see Para’s [0049], [0054], & [0065-0071] i.e., the PCEF requests for a group policy from a PCRF, the PCRF according to a group identifier obtained from the PCEF…step 504: the PCRF…establishes a group policy and delivers the group policy to the PCEF)

receive policy data that is assigned to the DUG from the online charging node, (see Para’s [0070-0071] i.e., PCRF delivers the group policy to the PCEF)

the policy data comprising data resources that are granted to the DUG (see Para’s [0007] i.e., Dynamic policy control needs to be applied to network resources used by these service applications, [0009] i.e., The PCEF, usually located in a Gateway (GW), is configured to enforce, at a bearing plane, the policies and the charging rules established by the PCRF. The PCEF detects the service data flows according to a service data flow filter in the rules sent by the PCRF, and further enforces the policies and the charging rules established by the PCRF on these service data flows. When a bearer is established, the PCEF performs resource distribution according to the rules sent by the PCRF, [0123] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”) is performed based on a local group policy QoS rule, [0125] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”) is performed based on a local group policy PCC rule, [0134], & [0136])

grant first data resources to the first subscriber based on the data resources that are granted to the DUG, (see Para’s [0007] i.e., Dynamic policy control needs to be applied to network resources used by these service applications, [0009] i.e., The PCEF, usually located in a Gateway (GW), is configured to enforce, at a bearing plane, the policies and the charging rules established by the PCRF. The PCEF detects the service data flows according to a service data flow filter in the rules sent by the PCRF, and further enforces the policies and the charging rules established by the PCRF on these service data flows. When a bearer is established, the PCEF performs resource distribution according to the rules sent by the PCRF (i.e., resources will be granted when the first subscriber establishes an IP-CAN session bearer for the session), [0049] i.e., each MTC device that establishes an IP-CAN session bearer, which includes the first subscriber will be granted “first data resources” for the bearer, [0051] i.e., in the course in which the MTC device establishes the IP-CAN session, the group policy of the device group to which MTC device belongs is locally searched and obtained, and then applied to the IP-CAN session which is requested to be established, [0123] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”), & [0125])

receive a second create session request identifying a second subscriber that belongs to the DUG, (see Para’s [0051], [0055] i.e., subsequent courses in which MTC devices MTC devices attached to these MTC device groups establish IP-CAN sessions, [0093], [0095] i.e. IP-CAN session establishment processes of an MTC device 1 and an MTC device 2 (i.e., “second subscriber”) of the same subscriber group, respectively. In the session establishment process of the MTC device 1, a BBERF and a PCEF interact with a PCRF respectively to obtain a group policy QoS rule and a group policy PCC rule. In the session establishment process of the MTC device 2, the BBERF and the PCEF no longer interact with the PCRF, and the session of the MTC device 2 is bound by directly using the group policy QoS rule and the group policy PCC rule obtained through the MTC device 1, wherein the BBERF is used in the IP-CAN session establishment of both the MTC device 1 and the MTC device 2, [0108] i.e., during a course in which an MTC device 2 requests for establishing an IP-CAN session 2 an IP-CAN session establishment request message (i.e., “second create session request”) is sent to the BBERF, wherein the message carries a subscriber identifier 2 or a group identifier of the MTC device 2. The MTC device 1 and the MTC device 2 belong to the same group, thus having identical group identifiers, [0110] i.e., the PCEF directly applied the locally-stored group policy to the IP-CAN session 2, & [0113] i.e., the PCEF obtains a group policy from the PCRF only when the first device in the group requests for establishing an IP-CAN bearer. When other devices in the group establish IP-CAN bearers, the PCEF applies the group policy in the IP-CAN sessions directly, and no longer requests for a group policy from the PCRF) 

and grant second data resources to the second subscriber based on the data resources that are granted to the DUG, (see Para’s [0007] i.e., Dynamic policy control needs to be applied to network resources used by these service applications, [0009] i.e., The PCEF, usually located in a Gateway (GW), is configured to enforce, at a bearing plane, the policies and the charging rules established by the PCRF. The PCEF detects the service data flows according to a service data flow filter in the rules sent by the PCRF, and further enforces the policies and the charging rules established by the PCRF on these service data flows. When a bearer is established, the PCEF performs resource distribution according to the rules sent by the PCRF (i.e., resources will be granted when the second subscriber establishes an IP-CAN session bearer for the session, [0095] i.e., IP-CAN session establishment for MTC device 2 & [0108] i.e., MTC device 2 requests for establishing an IP-CAN session 2…wherein the IP-CAN session establishment request message carries a subscriber identifier 2), [0049] i.e., each MTC device that establishes an IP-CAN session bearer, which includes the “second subscriber”, will be granted “second data resources” for the bearer, [0051] i.e., in the course in which the MTC device establishes the IP-CAN session, the group policy of the device group to which MTC device belongs is locally searched and obtained, and then applied to the IP-CAN session which is requested to be established, [0123] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”), & [0125])

Qu does not disclose the claim features of granting second data resources to the second subscriber based on the data resources that are granted to the DUG and also based on the first data resources that are granted to the first subscriber. However the claim feature would be rendered obvious in view of Mohammed et al. US (2015/0236915).

Mohammed discloses granting second data resources to a second subscriber based on data resources that are granted to a DUG (see Fig.’s 2A-2B & 3A-3B Para’s [0005] i.e., group subscription which may comprise a plurality of subscribers (i.e., “DUG”) [0041] i.e., PCEF nay send 2101 a Diameter CCR-I message…during initiation of a session for a subscriber x (i.e., “first subscriber”)…It may be noted that subscriber x may belong to a group of subscribers (i.e., “DUG”) having a group subscription. Such a group subscription may govern the quality of service (QoS), allocation of service units (i.e., “data resources that are granted to DUG”) and other related parameters for sessions initiated by the subscribers belonging to the group subscription, [0042] i.e., Upon receipt of the forwarded CCR-I message, PCRF 231 may retrieve 2401 a profile of subscriber x from a subscriber profile repository 240. The retrieved profile for subscriber x may include a profile of the group subscription. By way of example, the group subscription profile may contain an indication of a threshold of 100 service units (i.e., “data resources that are granted to DUG”) for the group subscription…Subsequently, PCRF 231 may, based on the retrieved profile, send 2202 a CCA-I message to DRA 220 indicating a grant of 10 units for subscriber x (i.e., “first data resources granted to first subscriber”), which may further be forwarded 2102 by DRA 220 to PCEF 210, [0043] i.e., After some time, when the session initiated by subscriber x is still ongoing, a session may be initiated by another subscriber belonging to the same group subscription, say, subscriber y (i.e., “second subscriber”). This may trigger PCEF 210 to send 2103 a CCR-I for subscriber y towards DRA 220 & [0044] i.e., Upon receipt of the forwarded CCR-I message for subscriber y, PCRF2 232 may retrieve 2402 a profile of subscriber y from the subscriber profile repository 240. The retrieved profile for subscriber y may include the profile of the group subscription…Subsequently, PCRF2 may, based on the retrieved profile (i.e., “based on data resources that are granted to a DUG”), send 2204 a CCA-I message to DRA 220 indicating a grant of 10 units for subscriber y (i.e., granting second data resources to a second subscriber), which may be forwarded 2104 by DRA 220 to PCEF 210 & [0045-0048] i.e., service units (i.e., “data resources”) are allocated to subscribers x and y based on a threshold amount of service units (i.e., “data resources that are granted to DUG”) allocated to the group subscription & [0058-0067]). 

and also based on first data resources that are granted to a first subscriber (see Para [0041] i.e., PCEF nay send 2101 a Diameter CCR-I message…during initiation of a session for a subscriber x (i.e., “first subscriber”)…It may be noted that subscriber x may belong to a group of subscribers (i.e., “DUG”) having a group subscription. Such a group subscription may govern the quality of service (QoS), allocation of service units (i.e., “data resources that are granted to DUG”) and other related parameters for sessions initiated by the subscribers belonging to the group subscription, [0042] i.e., Upon receipt of the forwarded CCR-I message, PCRF 231 may retrieve 2401 a profile of subscriber x from a subscriber profile repository 240. The retrieved profile for subscriber x may include a profile of the group subscription. By way of example, the group subscription profile may contain an indication of a threshold of 100 service units (i.e., “data resources that are granted to DUG”)  for the group subscription…Subsequently, PCRF 231 may, based on the retrieved profile, send 2202 a CCA-I message to DRA 220 indicating a grant of 10 units for subscriber x (i.e., “first data resources granted to first subscriber”), which may further be forwarded 2102 by DRA 220 to PCEF 210, [0043] i.e., After some time, when the session initiated by subscriber x is still ongoing, a session may be initiated by another subscriber belonging to the same group subscription, say, subscriber y (i.e., “second subscriber”). This may trigger PCEF 210 to send 2103 a CCR-I for subscriber y towards DRA 220 & [0044] i.e., Upon receipt of the forwarded CCR-I message for subscriber y, PCRF2 232 may retrieve 2402 a profile of subscriber y from the subscriber profile repository 240. The retrieved profile for subscriber y may include the profile of the group subscription…Subsequently, PCRF2 may, based on the retrieved profile (i.e., “based on data resources that are granted to a DUG”), send 2204 a CCA-I message to DRA 220 indicating a grant of 10 units for subscriber y (i.e., granting second data resources to a second subscriber), which may be forwarded 2104 by DRA 220 to PCEF 210 & [0045-0048] i.e., service units (i.e., “data resources”) are allocated to subscribers x and y based on a threshold amount of service units (i.e., “data resources that are granted to DUG”) allocated to the group subscription & [0058-0067]). 

(Mohammed suggests the data resources or service units that are allocated to the subscriber x and subscriber y are based on a group subscription for the group of subscribers (see Para’s [0041-0048]), where the group subscription may govern the allocation of service units for sessions initiated by the subscribers belonging to the group subscription based on a threshold amount of service units for the group subscription, (see Para’s [0041] i.e., Such a group subscription may govern the quality of service (QoS), allocation of service units & [0042] i.e., By way of example, the group subscription profile may contain an indication of a threshold of 100 service units for the group subscription)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the second data resources granted to the second subscriber of the DUG as disclosed in Qu to be granted based on data resources that are granted to the DUG and also based on first data resources that are granted to the first subscriber as disclosed in the teachings of Mohammed who discloses service units are allocated to subscribers x and y based on a threshold amount of service units allocated to the group subscription for the group of subscribers because the motivation lies in Mohammed for governing the allocation of service units for sessions initiated by the subscribers belonging to the group subscription 

While Qu discloses data resources are granted to the DUG according to the policy data, (see Para’s [0007] i.e., Dynamic policy control needs to be applied to network resources used by these service applications, [0009] i.e., The PCEF, usually located in a Gateway (GW), is configured to enforce, at a bearing plane, the policies and the charging rules established by the PCRF. The PCEF detects the service data flows according to a service data flow filter in the rules sent by the PCRF, and further enforces the policies and the charging rules established by the PCRF on these service data flows. When a bearer is established, the PCEF performs resource distribution according to the rules (i.e., “policy”) sent by the PCRF, [0049] i.e., each MTC device that establishes an IP-CAN session bearer, will be granted data resources for the bearer, [0051] i.e., in the course in which the MTC device establishes the IP-CAN session, the group policy of the device group to which MTC device belongs is locally searched and obtained, and then applied to the IP-CAN session which is requested to be established, [0123] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”) is performed based on a local group policy QoS rule, & [0125]), the combination of Qu in view of Mohammed does not disclose the claim feature of the policy data comprising an indication of data resources that are granted to the DUG. However the claim feature would be rendered obvious in view of Leung et al. US (2016/0212758). 

see Fig. 4 i.e., resource allocation plans 440) comprising an indication of data resources (see Fig. 4 i.e., Resources 402) that are granted to a DUG (see Fig. 4 i.e., Subscriber Groups 404), (see Para’s [0002], [0022], [0036] i.e., outputs of the dynamic resource optimization 316 may include resource allocation plans 318 for each group of subscribers…Each resource allocation plan 318 may be applied to each subscriber by a scheduler 320 associated with the SON server 310. The scheduler 320 may allocate the corresponding resources according to the resource allocation plan 318 associated with each group of subscribers, [0039] i.e., In an example embodiment, resources 402, including frequency and transmitted power, may be provided to groups of subscribers 404 based on one or more resource allocation plans 440 (i.e., “policy data”). Each resource allocation plan (442, 444, 446) may schedule a portion of optimized resources to be provided to a subscriber group (406, 408, 410) based on a priority level of the subscriber group), [0044], & [0066-0067] i.e., “generate frequency and power allocation plan” may be sent to scheduler in block 644 for implementing the plan to allocate the resources to the group of subscribers).

(Leung suggests each resource allocation plan (i.e., “policy data”) may schedule a portion of optimized resources to be provided to a subscriber group based on a priority level of the subscriber group (see Para [0039]) in order to optimize the resources of the SON considering a group of subscribers with the highest priority which results in satisfying quality of experience (QoE) of subscribers of the group (see Para’s [0002] i.e., QoE & [0004])).


The combination of Qu in view of Mohammed, and further in view of Leung does not disclose the claim feature of releasing the first data resources for the first subscriber while maintaining connectivity with the first subscriber. However the claim feature would be rendered obvious in view of Hakkinen et al. US (2013/0208699).

Hakkinen discloses releasing data resources for a subscriber while maintaining connectivity with the subscriber (see Fig. 2 & Para’s [0016] i.e., In response to the determination of the low data transfer activity, the eNodeB stores in step 206 context parameters of the radio connection and releases radio resources of the radio connection while maintaining the core network connection. In other words, the EPC still assumes that the bearer service is operational, while eNodeB has reduced the radio connectivity and suspended RRC procedures, i.e., connection over the S1 interface is maintained for the bearer service, [0017] i.e., eNodeB transmits a command which may be an RRC connection release message with an additional field that instructs the UE to release the radio connection but store its context parameters for fast restoration, [0019-0020] i.e., The non-access stratum layer of the UE may also assume the ECM Connected state (i.e., “maintaining connectivity”), i.e. the connectivity is reduced only in the lower protocol layers. The context parameters of the RRC connection are also stored in both the UE and eNodeB for quick recovery upon reestablishment of the RRC connection. Thus, the connection is actually maintained (i.e., “maintaining connectivity”) but the signaling in the radio (Uu) interface is reduced, as the radio connection is practically released and as the UE adopts at least some idle state procedures, [0048], & [0050]).

(Hakkinen suggests storing context parameters in both the eNB and UE when releasing the radio resources of the radio connection for fast restoration and quick recovery upon reestablishment of the connection and for reducing power consumption at the UE, (see Para’s [0016-0017] i.e., eNodeB transmits a command which may be an RRC connection release message with an additional field that instructs the UE to release the radio connection but store its context parameters for fast restoration, [0019] i.e., The context parameters of the RRC connection are also stored in both the UE and eNodeB for quick recovery upon reestablishment of the RRC connection…The reduction of the Uu interface signaling also reduces power consumption of the UE) & [0020] i.e., the context parameters of the radio connection are stored in both the UE and eNodeB for quick recovery when the reestablishment of the radio connection is triggered…both the eNodeB and the UE restore the RRC connection by using the context parameters stored in steps 206 and 212. As the RRC connection reestablishment uses the stored context parameters, the reestablishment is fast and signaling in the Uu interface is reduced).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first data resources granted to the first subscriber of the designated user group (DUG) as disclosed in Qu in view of Mohammed, and further in view of Leung to be released based on the teachings of Hakkinen who discloses releasing data resources for a subscriber while maintaining connectivity with the subscriber because the motivation lies in Hakkinen for storing context parameters in both the eNB and UE when releasing the radio resources of the radio connection for achieving fast restoration and quick recovery upon reestablishment of the connection and for reducing power consumption at the UE. 

The combination of Qu in view of Mohammed, further in view of Leung, and further in view of Hakkinen does not disclose granting the second data resources to the second subscriber based on the released first data resources that were previously granted to the first subscriber. However the claim feature would be rendered obvious in view of Lee et al. US (2009/0219868).  

see Para’s [0045] & [0082] i.e., The eNodeB then re-allocates the unused radio resources (i.e., “second data resources”), such as radio resources released by a specific UE, to other UEs (i.e., includes “second subscriber”)) based on released first data resources that were previously granted to a first subscriber (see Para’s [0066-0072] i.e., The eNode-B allocates radio resources for data communication to individual UEs connected to the eNodeB & [0082] i.e., The e-NodeB then re-allocates the unused radio resources (i.e., “first data resources”), such as radio resources released by a specific UE (i.e., “first subscriber”), to other UEs).

(Lee suggests re-allocating the released radio resources to other UEs (see Para [0082]) when the radio resources may be unnecessarily wasted if the specific UEs do not use the radio resources allocated by the eNode-B, which makes it difficult to re-allocate radio resources that were pre-allocated to specific UEs to other UEs, thereby resulting in ineffective use of radio resources (see Para’s [0040] & [0082] i.e., The eNodeB recognizes the presence of unused radio resources…then reallocates the unused radio resources, such as radio resources released by a specific UE, to other UEs)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the second data resources granted to the second subscriber as disclosed in Qu in view of Mohammed, further in view of Leung, and further in view of Hakkinen to be further based on the released first data resources that were previously granted to the first subscriber based on the teachings of Lee who discloses granting second data resources . 

4.	Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. US (2013/0044646) in view of Mohammed et al. US (2015/0236915), further in view of Leung et al. US (2016/0212758), further in view of Hakkinen et al. US (2013/0208699), and further in view of Lee et al. US (2009/0219868) as applied to claims 1 and 7 above, and further in view of CAI et al. US (2016/0072963).

Regarding Claims 2 and 8, the combination of Qu in view of Mohammed, further in view of Leung, further in view of Hakkinen, and further in view of Lee discloses the method and non-transitory computer readable medium of claims 1 and 7, but does not disclose wherein the policy data comprises one or more quotas, each quota associated with one or more services or rating groups. Qu does not disclose wherein the policy data comprises one or more quotas, each quota associated with one or more services or rating groups. However the claim feature would be rendered obvious in view of CAI et al. US (2016/0072963). 

CAI discloses wherein policy data comprises one or more quotas (see Para [0141]), each quota associated with one or more services or rating groups (see Para’s [0003], [0141] i.e., When a user to be charged online initiates a data service, the PCEF applies to the OCS in real time for a quota, and the OCS determines, according to user information and an amount in a user account, whether to allow the user to perform a packet data service, and delivers the user quota to the PCEF in real time & [0258] i.e., When group charging is used for the user equipment, the OCS allocates a corresponding quota to the user according to account information of the group, and sends the quota to the PGW).

(CAI suggests charging for a group service of multiple users cannot be implemented in the prior art (see Para [0005])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the policy data of the online charging session of the designated user group as disclosed in Qu in view of Mohammed, further in view of Leung, further in view of Hakkinen, and further in view of Lee to comprises one or more quotas, each quota associated with one or more services as disclosed in CAI who discloses allocating a quota for group charging according to account information of the group for efficiently managing the charging sessions data usage for service of a group of users.

5.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. US (2013/0044646) in view of Mohammed et al. US (2015/0236915), further in view of Leung et al. US (2016/0212758), further in view of Hakkinen et al. US (2013/0208699), , as applied to claims 4 and 10 above, and further in view of Wang US (2014/0321310).

Regarding Claims 5 and 11, the combination of Qu in view of Mohammed, further in view of Leung, further in view of Hakkinen, and further in view of Lee discloses the method and non-transitory computer readable medium of claims 4 and 10, Qu discloses the claim feature of checking for updates to the policy data (see Para’s [0024] & [0029]), but the references combined does not disclose the checking for updates to the policy data is based on a predetermined time interval. However the claim feature would be rendered obvious in view of Wang US (2014/0321310).

Wang discloses a PCEF checking for updates to the policy data is based on a predetermined time interval (see Abstract i.e., time period from a receiving time of a  request message sent by a PCEF for acquiring QoS control information (i.e., “policy”) to an update time of the QoS control information & Para [0036]).

(Wang suggests when PCEFs simultaneously execute a QoS update, PCRF or PCEF overload may occur, which may result in update message congestion or system breakdown, or cause a delay in update of the QoS (see Para [0010])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the checking for updates to the policy data as disclosed in Qu in view of Mohammed, further in view of Leung, further in view of Hakkinen, and further in view of Lee to be based . 

6.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. US (2013/0044646) in view of Mohammed et al. US (2015/0236915), further in view of Leung et al. US (2016/0212758), further in view of Hakkinen et al. US (2013/0208699), and further in view of Lee et al. US (2009/0219868), as applied to claims 4 and 10 above, and further in view of Hurtta US (2018/0041892).

Regarding Claims 6 and 12, the combination of Qu in view of Mohammed, further in view of Leung, further in view of Hakkinen, and further in view of Lee discloses the method and non-transitory computer readable medium of claims 1 and 7 further comprising deleting the online charging session only if a request to delete the session is associated with a last subscriber associated with the DUG.  Qu does not disclose the claim feature of deleting the online charging session only if a request to delete the session is associated with a last subscriber associated with the DUG. However the claim features would be rendered obvious in view of Hurtta US (2018/0041892). 

Hurtta discloses deleting the online charging session only if a request to delete the session is associated with a last subscriber associated with the DUG (see Fig. 2 & Para’s [0033-0034] i.e., online charging, [0144] i.e., PGW may easily group terminals of a same type such as M2M devices & [0160-0162] i.e., release of a Gx group session, by message 2001, a last but one PDN connection belonging to the group is released at PGW 2011…PGW 2011 informs PCRF 2012 on the deletion of the second PDN connection (i.e., “last subscriber”) via the established Gx group session & [0214]). 

(Hurtta suggests the Gx session is not released until the last established PDN connection belonging to the group is released (see Fig. 2 & Para’s [0160-0162])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for deleting the online charging session as disclosed in Qu in view of Mohammed, further in view of Leung, further in view of Hakkinen, and further in view of Lee based on the teachings of Hurtta who discloses deleting the online charging session only if a request to delete the session is associated with a last subscriber associated with the DUG because the motivation lies in Hurtta that the Gx session is not released until the last established PDN connection belonging to the group is released for efficiently releasing the group session. 

7.	Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. US (2013/0044646) in view of Mohammed et al. US (2015/0236915), further in view of Leung et al. US (2016/0212758), further in view of Hakkinen et al. US (2013/0208699), and further in view of Lee et al. US (2009/0219868) as applied to claim 1 above, and further in view of Alex et al. US (2006/0133333). 

Regarding Claims 13 and 17,  the combination of Qu in view of Mohammed, further in view of Leung, further in view of Hakkinen, and further in view of Lee discloses the method and non-transitory computer readable medium of claims 1 and 7, wherein maintaining connectivity includes storing session information associated with the new online charging session in the session database (Qu, see Para’s [0007-0008] i.e., service information consistent with policy, [0011], [0060-0061] i.e., group policy corresponding to session is stored & Hakkinen, see Fig. 2, step 206 & Para’s [0016] i.e., context parameters of the radio connection are stored & [0019]), the references combined does not disclose the claim feature of storing a reduced version of session information associated with the new online charging session in a session database. However the claim feature would be rendered obvious in view of Alex et al. US (2006/0133333).

Alex discloses storing a reduced version of session information associated with a session in a session database, (see Fig.’s 4-5 i.e., reduced version of session context information for a communication session & Para’s [0014] i.e., some, but not all, session context information as corresponds to that communication session is deleted (i.e., “reduced version”), [0017],  [0021] i.e., session context information 20, [0026-0028] i.e., In a preferred approach, memory capacity is increased by deleting at least some, but not all, session context information as corresponds to the communication session to thereby provide some resultant retained session context information, and then compressing at least some of the retained session context information to provide compressed retained session context information. This reduced and compressed quantity of information can then be stored in a memory & [0032-0033] i.e., these reduced quantities of information can be stored).

(Alex suggests the reduced version of session information stored results in automatically increasing memory capacity that is available for supporting available communication sessions while simultaneously persisting at least some session information for potential subsequent use during the communication session and for facilitating subsequent restoration of a given call for the mobile station,  (see Para’s [0014-0015], [0017], [0026-0028] & [0031]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the maintaining connectivity by storing session information associated with the new online charging session in the session database as disclosed in Qu in view of Mohammed, further in view of Leung, further in view of Hakkinen, and further in view of Lee to store a reduced version of the session information associated with the session in a session database as disclosed in the teachings of Alex because the motivation lies in Alex that the reduced version of session information stored results in automatically increasing memory capacity that is available for supporting available communication sessions while simultaneously persisting at least some session information for potential subsequent use during the communication session and for facilitating subsequent restoration of a given call for the mobile station. 

Regarding Claims 14 and 18, the combination of Qu in view of Mohammed, further in view of Leung, further in view of Hakkinen, further in view of Lee, and further in view of Alex discloses the method and non-transitory computer readable medium of claims 13 and 17, wherein storing the reduced version of session information includes compressing session information associated with the new online charging session (Alex, see Para’s [0026-0028] i.e., compressing session information which can be stored in a memory & [0032-0033]) and storing the compressed session information in the session database, (Alex, see Para’s [0026-0028] i.e., compressing session information which can be stored in a memory & [0032-0033]) 

Regarding Claims 15 and 19, the combination of Qu in view of Mohammed, further in view of Leung, further in view of Hakkinen, further in view of Lee, and further in view of Alex discloses the method and non-transitory computer readable medium of claims 13 and 17, wherein storing the reduced version of session information associated with the new online charging session includes storing a subset of session information associated with the new online charging session in the session database, (Alex, see Fig.’s 4-5 & Para’s [0014], [0017], & [0026-0028] i.e., memory capacity is increased by deleting at least some, but not all, session context information…and then compressing at least some of the retained session context information to provide compressed retained session context information (i.e., “subset of session information”)…This reduced and compressed quantity of information can then be stored in a memory & [0032-0033])  

Regarding Claims 16 and 20, the combination of Qu in view of Mohammed, further in view of Leung, further in view of Hakkinen, further in view of Lee, and further in view of Alex discloses the method and non-transitory computer readable medium of claims 1 and 7, wherein the second data resources include at least a portion of the first released data resources, (Lee, see Para [0082] i.e., The eNodeB then re-allocates the unused radio resources, such as radio resources released (i.e., “portion of the first released data resources”) by a specific UE, to other UEs)
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ADNAN BAIG/Primary Examiner, Art Unit 2461